UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6494



CARL BARLEY,

                                                 Plaintiff - Appellant,

          versus


KEITH ADAMS, Inmate Officer;        KEITH    BROWN,
Sgt.; JAMES WOODWARD,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-995-7)


Submitted:     June 20, 2002                    Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl Barley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Carl Barley seeks to appeal the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.               We

dismiss the appeal for lack of jurisdiction because Barley’s notice

of appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              This appeal period is

“mandatory and jurisdictional.”             Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

February 7, 2002.       Barley’s notice of appeal was filed on March 18,

2002.     Because Barley failed to file a timely notice of appeal or

move for and obtain an extension or reopening of the appeal period,

we dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       2